456 F.2d 1314
In the Matter of G. Douglas and Mary TIBBITTS, Bankrupt, Appellants,v.James E. CUSSEN, Trustee, et al., Appellees.
No. 25814.
United States Court of Appeals,Ninth Circuit.
April 12, 1972.Rehearing Denied May 23, 1972.

David J. Langum (argued), of Christenson, Hedemark & Langum, San Jose, Cal., Loren Dahl, Sacramento, Cal., for appellants.
Joseph S. Genshlea, (argued), of Downey, Brand, Seymour & Rohwer, Thomas W. Olson, Jr., Cloyd T. Clowdus, Bryte M. Peterson, Ref. in Bankruptcy, Sacramento, Cal., for appellees.
Before CHAMBERS and TRASK, Circuit Judges, and MURRAY,** District Judge.
PER CURIAM:


1
On this appeal from two bankruptcy orders, we affirm.


2
We conclude that the finding of unfeasibility of an arrangement plan was not clearly erroneous.


3
The objection as to adequate notice to the bankrupts and creditors was not raised below.  It is not a case of no notice.  Thus, we do not think it presents here a naked question of power to act.



**
 Honorable W. D. Murray, Senior United States District Judge for the District of Montana, sitting by designation